Citation Nr: 0821777	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

Procedural history

In January 2005, the veteran filed a claim seeking service 
connection for PTSD.  The veteran's claim was denied by the 
RO in June 2006.  The veteran filed a Notice of Disagreement 
(NOD) dated September 2006.  In May 2006, a decision review 
officer (DRO) conducted a hearing and de novo review of the 
claim, and confirmed the RO's findings in a statement of the 
case (SOC) dated December 2006.  The veteran, through his 
representative, filed a substantive appeal in January 2007.  

In May 2008, the veteran presented sworn testimony at a 
personal hearing at the RO in Providence, Rhode Island, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the VA 
claims folder. 

At the hearing, the veteran's representative made a motion to 
advance this case on the Board's docket, which was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in two 
letters dated February 2005 and May 2005.  These letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  



Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the February 2005 and May 2005 
letters stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA medical centers, and the Social 
Security Administration.  The veteran was also advised in 
both letters that a VA examination would be scheduled if 
necessary to make a decision on his claim.  With respect to 
records from private doctors and hospitals, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.

In the February 2005 letter the RO requested specific details 
concerning the claimed PTSD, and included a PTSD 
questionnaire.

Both VCAA letters emphasized, "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in originals].

Finally, the Board notes that the February 2005 and May 2005 
letters specifically requested: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance, and time 
lost due to service-connected disabilities as well as 
statements from people who have witnessed how the veteran has 
been affected by disability symptoms.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD. The 
veteran's claim of entitlement to service connection was 
denied based on element (2), in-service stressors.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  Because the Board is denying the veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his PTSD claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  The evidence of record includes the 
veteran's service medical records, the veteran's statements, 
as well as VA and Vet Center treatment records.  The veteran 
has also been afforded a VA examination in May 2005.  The RO 
provided the veteran's stressor statement to the Center for 
Unit Records Research (CURR), which responded with an extract 
from the veteran's unit history.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative,  and he testified at a personal hearing 
before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2007).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

Analysis

The veteran essentially contends that he has PTSD stemming 
from his experiences while stationed with the 32nd Infantry 
Regiment in South Korea.  Specifically, the veteran alleges 
that he was exposed to Russian sniper fire and was injured 
while quashing a civilian riot 

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

Concerning element (1), current medical diagnosis of PTSD, 
PTSD was diagnosed in August 2004.  Additionally, in a Vet 
Center Intake Assessment dated December 2004, the examiner 
specifically diagnosed the veteran with PTSD.  As such, 
element (1) is satisfied.  

With respect to element (3), medical nexus, a May 2005 VA 
examiner accepted the veteran's stressor statement as a basis 
for the PTSD diagnosis and stated that, given the veteran's 
self-reported stressors, "[h]is PTSD is at least as likely 
as not directly associated with his experiences in Korea when 
he served in the military."  Accordingly, element (3) has 
arguably been established.

With respect to critical element (2), in-service disease or 
injury, the veteran does not allege in-service mental 
illness.  The crux of the veteran's claim, therefore, centers 
on his alleged in-service stressors. 

The veteran served in the United States Army October 1946 to 
March 1948.  This was after the end of World War II 
hostilities in 1945.  Although he served in South Korea, this 
was before the onset of the Korean Conflict in 1950.  The 
veteran did not receive any decorations or awards indicative 
of combat status; nor was CURR able to verify any specific 
involvement with the enemy that would indicate combat 
conditions.  The Board accordingly finds that the veteran did 
not engage in combat with an enemy within the meaning of 38 
U.S.C.A. § 1154(b).  Under such circumstances, the veteran's 
lay testimony alone will not be sufficient to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports, 
and does not contradict, the veteran's testimony.

The veteran has reported his in-service stressors as being 
participation in the quashing of a civilian riot and exposure 
to Russian sniper attacks along the 38th Parallel.  See the 
veteran's statement dated January 2005.  The veteran has 
submitted voluminous periodical and Internet material 
regarding the activities of the 32nd Infantry Regiment, as 
well as reports sniper attacks and civil unrest in Korea 
during the 1947 time period.  

The Board will assume for the purposes of this decision that 
civil unrest (apparently in the form of Communist-inspired 
riots) and possible sniper from North Korea occurred while 
the veteran was in South Korea.  There is, however, no 
objective evidence of the veteran's individual participation 
in these incidents.  The material submitted by the veteran do 
not refer to him personally.  Moreover, although CURR 
indicated that the 32nd Infantry Regiment was stationed south 
of the 38th Parallel and assisted with the Japanese surrender 
in Korea, "the history does not document any riots". 

The Board notes that the veteran reported that he was injured 
during the riot control incident, sustaining an injury to his 
shoulder [from a club] and to his nose [from a baton].  See 
the May 2008 hearing transcript, pg. 4.  However, his service 
treatment records are pertinently negative for any mention of 
such injuries.  The Board additionally observes that the May 
2005 medical opinion, which assumes the occurrence of these 
stressors, relies on the veteran's unsubstantiated reports of 
in-service stressors and is not sufficient to verify their 
legitimacy.  See Moreau, supra; see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran has thus offered no evidence, aside from his own 
statements, which serve to corroborate his exposure to riots 
and/or sniper attacks.  As explained above, the veteran's 
bare assertions are not sufficient to satisfy the second 
element of 38 C.F.R. § 3.304(f).  Accordingly, these 
incidents cannot serve as a basis for the grant of service 
connection for PTSD.  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has not been 
satisfied, and the veteran's PTSD claim fails on that basis.  
The benefit sought on appeal accordingly is denied.




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


